    Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
    THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
the 22nd day of March, 2007 by and between CHROMCRAFT REVINGTON, INC. (the
“Company”), a Delaware corporation, and RICHARD J. GARRITY (the “Executive”),
currently a resident of the State of North Carolina,


W I T N E S S E T H:
 
    WHEREAS, the Company desires to employ the Executive as a Senior Vice
President, and the Executive desires to be employed by the Company as such, in
accordance with the provisions of this Agreement; and
 
    WHEREAS, in addition to the employment provisions contained herein, the
Company and the Executive have agreed to certain restrictions, covenants,
agreements and severance payments, as set forth in this Agreement;
 
    NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants, agreements and obligations contained herein, the employment of the
Executive by the Company pursuant to this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:
 
    Section 1. Employment; Term.
 
    (a) Employment. Unless the Executive’s employment with the Company is
terminated earlier as provided in this Agreement, the Company hereby agrees to
employ the Executive, and the Executive hereby agrees to be employed by the
Company, during the Term (as hereinafter defined), on a full-time basis in
accordance with the provisions of this Agreement.
 
    (b) Term. (i) Unless the Executive’s employment with the Company is
terminated earlier in accordance with Section 4 hereof, the initial term of the
Executive’s employment with the Company under this Agreement shall begin on
April 1, 2007 and shall end on the one-year anniversary of such date (the
“Initial Term”); provided, however, that upon the expiration of the Initial
Term, the Executive’s employment under this Agreement shall thereafter be
automatically extended upon the same terms and conditions as set forth herein
for successive one year terms (each, a “Renewal Term”), unless the Company or
the Executive shall have delivered to the other a written notice not less than
ninety (90) days prior to the expiration of the Initial Term or any Renewal Term
stating that the term of this Agreement shall not be so extended, in which case
the Executive’s employment hereunder shall terminate at the end of the Initial
Term or a Renewal Term, as the case may be. During any Renewal Term, the
Executive’s employment hereunder is subject to early termination in accordance
with Section 4 hereof. The Initial Term and a Renewal Term may be referred to in
this Agreement individually or collectively as the “Term.”



--------------------------------------------------------------------------------

 
 
 
               (ii) Notwithstanding anything in this Agreement to the contrary,
in the event that the Executive does not commence his employment with the
Company by April 15, 2007, then either the Company or the Executive may
terminate this Agreement without any obligation to the other under this
Agreement or otherwise. Without limiting the foregoing in any manner, in the
event of any such termination, (A) the Company shall not be obligated to pay or
provide to the Executive any salary, incentive compensation, employee benefits,
hiring bonus, housing or automobile allowances, severance payments or any other
amounts or benefits (or to issue any shares of restricted common stock to the
Executive) under this Agreement or otherwise, and (B) the Executive shall not be
bound by the covenants and agreements set forth in Section 6, Section 7 or
Section 8 of this Agreement.
 
    Section 2. Position; Duties; Responsibilities. During the Term, the
Executive:
 
    (a) shall serve as a Senior Vice President of the Company;
 
    (b) shall have general responsibility over the supply chain and operations
function of the Company and its subsidiaries and affiliates, subject to the
direction and oversight of the Board of Directors and the Chairman of the
Company;
 
    (c) shall have such other executive level authority, duties and
responsibilities at the Company as may from time to time be reasonably
prescribed by the Board of Directors or the Chairman of the Company or by the
By-Laws of the Company;
 
    (d) shall perform diligently and faithfully, and use his reasonable best
efforts in the performance of, his duties and responsibilities under this
Agreement;
 
    (e) shall devote all of his working time, attention, energies and skills to
his duties and responsibilities under this Agreement and to the furtherance of
the business and interests of the Company; and
 
    (f) shall maintain his office at which he performs his duties and
responsibilities under this Agreement at the Company’s facilities located in
Lincolnton, North Carolina and shall maintain his presence during normal
business hours at such office, other than for travel on Company business;
provided, however, that the Company shall have the right to transfer the
Executive to and require him to work at one of the Company’s subsidiaries or
affiliates or another location where the Company maintains an office, warehouse
or distribution or other facility.
 
    Section 3. Compensation and Employee Benefits.
 
    (a) Base Salary. During the Term, for all services rendered in all
capacities by the Executive to or on behalf of the Company or any of the
Company’s subsidiaries or affiliates, the Company shall pay to the Executive an
annual base salary equal to $225,000 per calendar year, as may be increased from
time to time by the Board of Directors (or a committee thereof) or the Chairman
of the Company (the “Base Salary”). If an increase in the Executive’s Base
Salary is approved by the Board of Directors (or a committee thereof) or the
Chairman of the Company, the new salary shall become the applicable Base Salary
under this Agreement. The Base Salary shall be paid to the Executive in
accordance with the Company’s usual and customary payroll practices applicable
to its employees generally (including, but not limited to, withholdings for
taxes and other amounts) and shall be pro-rated for any partial year of
employment.
 
2

--------------------------------------------------------------------------------


 
    (b) Incentive Compensation. During the Term, the Executive shall be entitled
to participate in all incentive compensation plans and programs generally
available to executive officers of the Company other than its Chief Executive
Officer (as currently are in effect or as may hereafter be established, amended
or in effect), subject to the terms and conditions of such plans and programs.
The performance factors, measures, goals or targets, the award levels and the
other terms and conditions of any award shall be determined in the discretion of
the Board of Directors (or a committee thereof) or the Chairman of the Company;
provided, however, that during the Term, the “target” award level of any short
term incentive compensation award granted to the Executive shall not be less
than 40% of his Base Salary.


    In addition, the Company shall, within sixty (60) days following the
commencement of the Initial Term, grant to the Executive an award of Seven
Thousand Five Hundred (7,500) shares of restricted common stock of the Company.
Such shares shall vest and be payable incrementally to the Executive, with 2,500
shares to become vested on December 31, 2007, 2008 and 2009, respectively, on
the condition that the Executive is employed by the Company on each respective
vesting date. As a condition to the issuance of any shares of restricted common
stock, the Executive shall execute a restricted stock award agreement relating
to such shares.
 
    (c) Employee Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans and programs generally available to
executive officers of the Company other than its Chief Executive Officer (as
currently in effect or as may hereafter be established, amended or in effect),
subject to the terms, conditions and eligibility requirements of such plans and
programs. The employee’s cost of participation in such plans and programs shall
be as determined by the Chairman of the Company or the Board of Directors (or a
committee thereof) of the Company, if not set forth in the plans and programs.
In addition, the Executive shall be eligible to participate in the Company’s
executive health insurance program (currently provided through the ExecuCare
program), and the Company shall pay $5,000 per calendar year (pro-rated for any
partial years) towards the cost of the benefit for the Executive under such
program.
 
    (d) Other Policies. All other matters relating to the employment of the
Executive by the Company not specifically addressed in this Agreement or in the
plans and programs referenced in this Section (including, but not limited to,
vacation, sick and other paid time off) shall be subject to the employee
handbooks, rules, policies, procedures, corporate governance guidelines and
codes of conduct and ethics of the Company, as are currently in effect or as may
hereafter be in effect from time to time and as may be applicable to executive
officers of the Company other than its Chief Executive Officer. The Executive
shall be entitled to paid vacation in accordance with Company policy, but in no
event shall he be entitled to fewer than twenty (20) days of paid vacation per
calendar year (pro-rated for any partial years).
 
3

--------------------------------------------------------------------------------


 
    (e) Acknowledgment by the Executive. Notwithstanding anything in this
Agreement to the contrary, the Executive understands, acknowledges and agrees
that the Company may, in its sole discretion, amend, modify, replace, freeze,
suspend or terminate any or all of the incentive compensation, employee benefit,
retirement and other plans and programs available, as well as any other rules,
policies or procedures applicable, to the Executive from time to time, but only
so long as any such actions are not designed to affect solely the Executive.
 
    (f) Automobile Allowance. During the Term, the Company shall provide to the
Executive an automobile allowance of One Thousand Dollars ($1,000) per month.
The insurance, maintenance, fuel, license plates and other costs relating to
this automobile shall be the responsibility of and paid by the Executive. The
Executive shall not be entitled to any reimbursement for mileage relating to the
use of such automobile, other than as set forth in Section 3(g) and other than
for Company business trips that are within 200 miles of the Executive’s
principal office location. The Executive shall not be reimbursed for mileage
between any of the Company’s offices or facilities and the Executive’s
residence.
 
    (g) Relocation. The Executive currently maintains his principal residence in
Winston-Salem, North Carolina. In the event that the Executive relocates his
principal residence from Winston-Salem, North Carolina to a location in or
within 50 miles of Lincolnton, North Carolina by December 31, 2007, the Company
shall pay the following expenses of the Executive:
 
        (i) Reasonable temporary housing expenses of the Executive for a
temporary residence in or within 50 miles of Lincolnton, North Carolina until
the earlier of the Executive’s purchase of a permanent residence in such
location or December 31, 2007;
 
        (ii) Mileage expenses (at the then applicable IRS rate) of the Executive
for up to two (2) roundtrips per month between his current home in
Winston-Salem, North Carolina and Lincolnton, North Carolina until the earlier
of the Executive’s purchase of a permanent residence in or within 50 miles of
Lincolnton, North Carolina or December 31, 2007;
 
        (iii) Reasonable moving expenses of the Executive in connection with the
relocation of the Executive and his spouse from Winston-Salem, North Carolina to
or within 50 miles of Lincolnton, North Carolina;
 
        (iv) Reasonable real estate brokerage commission and reasonable
attorneys’ fees incurred by the Executive relating to the sale of his existing
home in Winston-Salem, North Carolina; and
 
4

--------------------------------------------------------------------------------


 
        (v) Reasonable closing costs (but not any points) and reasonable
attorneys’ fees incurred by the Executive relating to the purchase of his
permanent residence in or within 50 miles of Lincolnton, North Carolina.
 
    In the event that the Executive does not relocate his principal residence
from Winston-Salem, North Carolina to a location in or within 50 miles of
Lincolnton, North Carolina by December 31, 2007, the Company shall pay the
Executive a one-time hiring bonus of $20,000 (but the Company shall not pay for
any commuting, housing or other related expenses of the Executive). Such hiring
bonus shall be paid on December 31, 2007.
 
    The Executive shall not be entitled to receive both the payment of the
expenses and the hiring bonus referenced above. In addition, as a condition to
receiving any amounts referenced above, the Executive must be employed by the
Company at the time of payment.
 
    (h) Taxes. All taxes (other than the Company’s portion of any employment
taxes) on the Base Salary and other amounts payable to the Executive under this
Agreement or any plan or program shall be the responsibility of and paid by the
Executive. The Company shall be entitled to withhold from the Executive’s Base
Salary and all other amounts payable to him under this Agreement or any plan or
program (i) applicable income, employment and other taxes, (ii) such amounts
authorized by the Executive, and (iii) other appropriate and customary amounts.
 
    (i) Expense Reimbursements. The Company shall reimburse the Executive for
all reasonable and customary out-of-pocket expenses incurred by the Executive
related to the performance of his duties and responsibilities for the Company.
The Executive shall comply with the Company’s standard expense reimbursement
policies and procedures in effect from time to time.
 
5

--------------------------------------------------------------------------------


 
    Section 4. Termination of Employment.
 
    In addition to a termination of the Executive’s employment upon a
determination by the Company or the Executive not to extend the Term (as
provided in Section 1(b) hereof), the Executive’s employment with the Company
may be terminated during the Term in any of the following ways:
 
    (a) Termination by the Company for Cause. The Company, upon written notice
to the Executive, may terminate the Executive’s employment with the Company
immediately for Cause. For purposes of this Agreement, “Cause” is defined as any
of the following:
 
        (i) any refusal by the Executive to follow the lawful directions of the
Board of Directors or the Chairman of the Company that are consistent with the
Executive’s duties and responsibilities under this Agreement; or
 
        (ii) any gross negligence by the Executive in managing the business or
affairs of the Company or in carrying out his duties and responsibilities under
this Agreement (or any negligence by any employee of the Company who reports to
the Executive in managing the business or affairs of the Company or in
performing such employee’s duties at the Company with the knowledge of the
Executive and where the Executive allows or fails to prevent such negligent acts
or omissions); or
 
        (iii) any dishonesty, fraud, theft or embezzlement by the Executive (or
by any employee of the Company who reports to the Executive with the knowledge
of the Executive and where the Executive allows or fails to prevent such
dishonesty, fraud, theft or embezzlement by such employee) upon or against the
Company or any of the Company’s subsidiaries or affiliates or any customer of
the Company or any of the Company’s subsidiaries or affiliates; or
 
        (iv) any conviction of, or the entering of any plea of guilty or
nolo contendere by, the Executive for any felony; or
 
        (v) any intentional or negligent violation by the Executive (or by any
employee of the Company who reports to the Executive with the knowledge of the
Executive and where the Executive allows or fails to prevent such violation by
such employee) of any law, statute, rule, regulation or governmental requirement
that has or may have a material adverse effect on the Company or any of the
Company’s subsidiaries or affiliates; or
 
        (vi) any material noncompliance by the Executive (or by any employee of
the Company who reports to the Executive with the knowledge of the Executive and
where the Executive allows or fails to prevent such noncompliance by such
employee) with any provision of any employee handbook, code of business conduct
and ethics or corporate governance guidelines, or any rule, policy or procedure,
of the Company or any of the Company’s subsidiaries or affiliates as are
applicable to the Executive and currently in effect or as may hereafter be in
effect from time to time; or
 
6

--------------------------------------------------------------------------------


 
        (vii) any breach by the Executive of any provision of this Agreement; or
 
        (viii) any inaccuracy in or breach of the Executive’s representation and
warranty contained in Section 13(r) hereof; or
 
        (ix) any refusal by the Executive to transfer his employment to a
subsidiary or affiliate of the Company, or any refusal by the Executive to
relocate his principal place of employment from the office or facility to which
he may then be assigned to a different office or facility of the Company or any
subsidiary or affiliate of the Company, following a request for such a transfer
or relocation by the Company.
 
    (b) Termination by the Company without Cause. The Company, upon not less
than ninety (90) days’ prior written notice to the Executive, may terminate the
Executive’s employment with the Company without Cause.
 
    (c) Termination by the Executive for Good Reason. The Executive, upon not
less than ninety (90) days’ prior written notice to the Company, may terminate
his employment with the Company for Good Reason. For purposes of this Agreement,
“Good Reason” is defined as any material breach by the Company of any provision
of this Agreement.
 
    (d) Termination by the Executive without Good Reason. The Executive, upon
not less than ninety (90) days’ prior written notice to the Company, may
terminate his employment with the Company without Good Reason.
 
    (e) Termination in the Event of Death or Disability. The Executive’s
employment with the Company shall terminate immediately upon the death of the
Executive. The Executive’s employment with the Company may be terminated
immediately by the Company in the event of the occurrence of a Disability of the
Executive. For purposes of this Agreement, a “Disability” shall be defined as an
illness or a physical or mental disability or incapacity of the Executive such
that the Executive has not been able to perform the essential functions of his
duties and responsibilities under this Agreement (as reasonably determined by
the Company), with or without reasonable accommodation, for at least sixty (60)
days (whether consecutive or non-consecutive days) during any one (1) year
period, including, but not limited to, any reasonable determination by the
Company of alcoholism or drug, chemical or substance abuse or addiction by the
Executive. A Disability may, but is not required to, be evidenced by a signed,
written opinion of an independent, qualified medical doctor selected by the
Board of Directors or the Chairman of the Company and paid for by the Company.
The Executive hereby agrees to make himself promptly available for examination
by such medical doctor upon reasonable request by the Board of Directors or the
Chairman and consents to provide promptly the results of such examination and
any diagnosis to the Company. Nothing in this Section is intended to be in
violation of the Americans with Disabilities Act.
 
7

--------------------------------------------------------------------------------


 
    (f) Termination by the Executive in the Event of a Change in Control.
Following a Change in Control (as hereinafter defined), the Executive, upon not
less than thirty (30) days’ prior written notice to the Company, may terminate
his employment with the Company upon the occurrence of any of the following
events during the six (6) month period immediately following a Change in
Control:
 
        (i) a material reduction in the Executive’s duties or responsibilities
from those in effect on the day before the Change in Control, or
 
        (ii) a material breach of any provision of this Agreement by the
Company.
    
    For purposes of this Agreement, a “Change in Control” shall mean a
transaction or series of related transactions pursuant to which (i) at least
fifty-one percent (51%) of the outstanding shares of common stock of the
Company, on a fully diluted basis, shall subsequent to the date of this
Agreement be acquired by any Person (as hereinafter defined) unrelated to or
unaffiliated with the Company, (ii) the Company merges into, consolidates with
or effects any plan of share exchange or other combination with any Person
unrelated to or unaffiliated with the Company in a transaction where the holders
of voting shares of the Company immediately prior to the transaction do not hold
a majority of the voting shares of the surviving entity immediately following
such transaction, or (iii) the Company disposes of all or substantially all of
its assets other than in the ordinary course of business, to any Person
unrelated to or unaffiliated with the Company.
 
    Notwithstanding the foregoing, for purposes of the definition of “Change in
Control,” (x) a Person shall not include any subsidiary or affiliate of the
Company or the Chromcraft Revington, Inc. Employee Stock Ownership Plan Trust
which forms a part of the Chromcraft Revington, Inc. Employee Stock Ownership
Plan (collectively, the “ESOP”), or any other employee benefit plan currently or
hereafter sponsored by the Company or any subsidiary or affiliate of the
Company, (y) the outstanding shares of common stock of the Company, on a fully
diluted basis, shall include all shares owned by the ESOP, whether allocated or
unallocated to the accounts of participants, and (z) a transaction or a series
of transactions pursuant to which the Company is taken private or no longer has
shares of stock that are listed for trading on any securities exchange or market
shall not constitute a Change in Control.
 
    (g) Limited Right to Cure. In the event that the Company desires to
terminate the Executive’s employment for Cause pursuant to Sections 4(a)(i),
4(a)(vi) or 4(a)(vii) hereof, the Company shall first deliver to the Executive a
written notice which shall (i) indicate the specific provisions of this
Agreement relied upon for such termination, (ii) set forth in reasonable detail
the facts and circumstances claimed to provide the grounds for such termination,
and (iii) describe the steps, actions, events or other items that must be taken,
completed or followed by the Executive to correct or cure the grounds for such
termination. The Executive shall then have thirty (30) days following the
effective date of such notice to fully correct and cure the grounds for the
termination of his employment to the reasonable satisfaction of the Board of
Directors of the Company. If the Executive does not fully correct and cure such
grounds within such thirty (30) day period, then the Company shall have the
right to terminate the Executive’s employment with the Company immediately for
Cause upon delivering to the Executive written notice of such fact, and the
Executive shall have no further cure period with respect thereto.
Notwithstanding the foregoing and regardless of the grounds for the termination,
the Executive shall be entitled to so correct and cure only one (1) time during
the Term, unless the Board of Directors of the Company has reasonably determined
that the grounds for termination were incorrect or inapplicable, in which case
the Executive shall still have the ability to correct and cure one (1) time
during the Term.


8

--------------------------------------------------------------------------------


 
    In the event that the Executive desires to terminate his employment with the
Company for Good Reason pursuant to Section 4(c) hereof, the Executive shall
first deliver to the Company a written notice which shall (A) indicate the
specific provisions of this Agreement relied upon for such termination, (B) set
forth in reasonable detail the facts and circumstances claimed to provide the
grounds for such termination, and (C) describe the steps, actions, events or
other items that must be taken, completed or followed by the Company to correct
or cure the grounds for such termination. The Company shall then have thirty
(30) days following the effective date of such notice to fully correct and cure
the grounds for the Executive’s termination of his employment to the reasonable
satisfaction of the Executive. If the Company does not fully correct and cure
such grounds within such thirty (30) day period, then the Executive shall have
the right to terminate his employment with the Company immediately for Good
Reason upon delivering to the Company written notice of such fact, and the
Company shall have no further cure period with respect thereto. Notwithstanding
the foregoing and regardless of the grounds for the termination, the Company
shall be entitled to so correct and cure only one (1) time during the Term,
unless the Board of Directors of the Company has reasonably determined that the
grounds for termination were incorrect or inapplicable, in which case the
Company shall still have the ability to correct and cure one (1) time during the
Term.
 
    Section 5. Payment Upon Termination of Employment. Upon the termination of
the Executive’s employment with the Company pursuant to Section 1(b) or Section
4 hereof, the Executive shall receive, subject to Sections 5(g) and 5(h), the
following in accordance with the appropriate subsection below:
 
    (a) Termination by the Company for Cause or by the Executive without Good
Reason. Upon the termination of the Executive’s employment by the Company for
Cause pursuant to Section 4(a) hereof or by the Executive without Good Reason
pursuant to Section 4(d) hereof, the Company shall pay to the Executive (i) that
portion of his Base Salary earned through his last day of employment with the
Company on its next regularly scheduled payroll date, (ii) a severance payment
in a single lump sum equal to the Executive’s Base Salary (calculated as a
monthly amount) for three (3) months (provided, however, that if the Company
terminates the Executive’s employment for Cause pursuant to Section 4(a)(viii),
then the Company shall not be required to make any severance payment to the
Executive), (iii) all amounts that are fully vested and properly payable on or
before his last day of employment with the Company under all retirement plans
sponsored by the Company in accordance with the provisions of such plans, and
(iv) all other amounts that are properly payable to the Executive by the Company
that have not been paid to him on or before his last day of employment. The
foregoing amounts shall be paid to the Executive within sixty (60) days
following his last day of employment with the Company, unless provided otherwise
by the ESOP or by a retirement, incentive compensation or other plan of the
Company.


9

--------------------------------------------------------------------------------


 
    In addition, all outstanding awards of cash bonuses, stock options,
restricted stock and other incentive compensation (whether cash or equity based)
shall vest and be paid or distributed to, or be exercisable by, as the case may
be, the Executive in accordance with (I) the incentive compensation plan
applicable to such award (an “Incentive Plan”), (II) the applicable written
agreement between the Company and the Executive relating to an incentive
compensation award (an “Award Agreement”), or (III) in the absence of an
Incentive Plan or an Award Agreement relating to a particular award, as
determined by the Board of Directors (or a committee thereof) or the Chairman of
the Company.
 
    (b) Termination by the Company Without Cause or by the Executive for Good
Reason. Upon the termination of the Executive’s employment by the Company
without Cause pursuant to Section 4(b) hereof or by the Executive for Good
Reason pursuant to Section 4(c) hereof, the Company shall pay to the Executive
(i) that portion of his Base Salary earned through his last day of employment
with the Company on its next regularly scheduled payroll date, (ii) a severance
payment equal to the Executive’s Base Salary (calculated as a monthly amount)
for a period of the earlier of twelve (12) months following the Executive’s last
day of employment with the Company or the Executive’s first day of a new
position with another Person, (iii) all amounts that are fully vested and
properly payable on or before his last day of employment under all retirement
plans sponsored by the Company in accordance with the provisions of such plans,
and (iv) all other amounts that are properly payable to the Executive by the
Company that have not been paid to him on or before his last day of employment.
The foregoing monthly severance payment shall begin within thirty (30) days
following the Executive’s last day of employment with the Company and all other
amounts shall be paid to the Executive within sixty (60) days of his last day of
employment with the Company, unless provided otherwise by the ESOP or by a
retirement, incentive compensation or other plan of the Company.
 
    In addition, all outstanding awards of cash bonuses, stock options,
restricted stock and other incentive compensation (whether cash or equity based)
shall vest and be paid or distributed to, or be exercisable by, as the case may
be, the Executive in accordance with (I) the applicable Incentive Plan, (II) the
applicable Award Agreement, or (III) in the absence of an Incentive Plan or an
Award Agreement relating to a particular award, as determined by the Board of
Directors (or a committee thereof) or the Chairman of the Company.
 
    (c) Termination Upon Death of the Executive. Upon the death of the
Executive, the Company shall pay to the Executive’s estate (i) that portion of
the Executive’s Base Salary earned through the date of his death on its next
regularly scheduled payroll date, (ii) all amounts that are fully vested and
properly payable on or before his date of death under all retirement plans of
the Company in accordance with the provisions of such plans, and (iii) all other
amounts that are properly payable to the Executive by the Company that have not
been paid to him on or before his date of death. The foregoing amounts shall be
paid to the Executive’s estate or authorized representative within sixty (60)
days following his death, unless provided otherwise by the ESOP or by a
retirement, incentive compensation or other plan of the Company.


10

--------------------------------------------------------------------------------


 
    In addition, all outstanding awards of cash bonuses, stock options,
restricted stock and other incentive compensation (whether cash or equity based)
shall vest and be paid or distributed to, or be exercisable by, as the case may
be, the Executive’s estate or authorized representative in accordance with (I)
the applicable Incentive Plan, (II) the applicable Award Agreement, or (III) in
the absence of an Incentive Plan or an Award Agreement relating to a particular
award, as determined by the Board of Directors (or a committee thereof) or the
Chairman of the Company.
 
    (d) Termination Upon a Disability. Upon the termination of the Executive’s
employment by the Company upon the occurrence of a Disability pursuant to
Section 4(e) hereof, the Company shall pay to the Executive (i) that portion of
the Executive’s Base Salary earned through the date of his last day of
employment with the Company on its next regularly scheduled payroll date, (ii) a
severance payment, payable in a lump sum, equal to the Executive’s Base Salary
(calculated as a monthly amount) for three (3) months, (iii) all amounts that
are fully vested and properly payable on or before his last day of employment
under all retirement plans of the Company in accordance with the provisions of
such plans, and (iv) all other amounts that are properly payable to the
Executive by the Company that have not been paid to him on or before his last
day of employment. The foregoing amounts shall be paid to the Executive within
sixty (60) days following his last day of employment with the Company, unless
provided otherwise by the ESOP or by a retirement, incentive compensation or
other plan of the Company.
 
    In addition, all outstanding awards of cash bonuses, stock options,
restricted stock and other incentive compensation (whether cash or equity based)
shall vest and be paid or distributed to, or be exercisable by, as the case may
be, the Executive in accordance with (I) the applicable Incentive Plan, (II) the
applicable Award Agreement, or (III) in the absence of an Incentive Plan or an
Award Agreement relating to a particular award, as determined by the Board of
Directors (or a committee thereof) or the Chairman of the Company.
 
    (e) Termination Upon No Extension of Term. Upon the termination of the
Executive’s employment upon either the Company or the Executive providing the
notice contemplated by Section 1(b) hereof that the Term of the Executive’s
employment shall not be extended, the Company shall pay to the Executive (i)
that portion of his Base Salary earned through his last day of employment with
the Company on its next regularly scheduled payroll date, (ii) in the event the
Company elects not to extend the Term of the Executive’s employment, a severance
payment equal to the Executive’s Base Salary (calculated as a monthly amount)
for a period of the earlier of twelve (12) months following the Executive’s last
day of employment with the Company or the Executive’s first day of a new
position with another Person, or in the event the Executive elects not to extend
the Term of the Executive’s employment, a severance payment in a single lump sum
equal to the Executive’s Base Salary (calculated as a monthly amount) for three
(3) months, (iii) all amounts that are fully vested and properly payable on or
before his last day of employment under all retirement plans sponsored by the
Company in accordance with the provisions of such plans, and (iv) all other
amounts that are properly payable to the Executive by the Company that have not
been paid to him on or before his last day of employment. The foregoing monthly
severance payment shall begin within thirty (30) days following the Executive’s
last day of employment with the Company and other amounts shall be paid to the
Executive within sixty (60) days of his last day of employment, unless provided
otherwise by the ESOP or by a retirement, incentive compensation or other plan
of the Company.


11

--------------------------------------------------------------------------------


 
    In addition, all outstanding awards of cash bonuses, stock options,
restricted stock and other incentive compensation (whether cash or equity based)
shall vest and be paid or distributed to, or be exercisable by, as the case may
be, the Executive in accordance with (I) the applicable Incentive Plan, (II) the
applicable Award Agreement, or (III) in the absence of an Incentive Plan or an
Award Agreement relating to a particular award, as determined by the Board of
Directors (or a committee thereof) or the Chairman of the Company.
 
    (f) Termination by the Executive following a Change in Control. Upon the
termination of the Executive’s employment by the Executive following a Change in
Control pursuant to Section 4(f) hereof, the Company shall pay to the Executive
(i) that portion of his Base Salary earned through his last day of employment
with the Company, (ii) a severance payment equal to the Executive’s Base Salary
(calculated as a monthly amount) for a period of the earlier of twelve (12)
months following the Executive’s last day of employment with the Company or the
Executive’s first day of a new position with another Person, (iii) all amounts
that are fully vested and properly payable on or before his last day of
employment under all retirement plans sponsored by the Company in accordance
with the provisions of such plans, and (iv) all other amounts that are properly
payable to the Executive by the Company that have not been paid to him on or
before his last day of employment. The foregoing monthly severance payment shall
begin within thirty (30) days following the Executive’s last day of employment
with the Company and other amounts shall be paid to the Executive within sixty
(60) days of his last day of employment with the Company, unless provided
otherwise by the ESOP or by a retirement, incentive compensation or other plan
of the Company.
 
    In addition, all outstanding awards of cash bonuses, stock options,
restricted stock and other incentive compensation (whether cash or equity based)
shall vest and be paid or distributed to, or be exercisable by, as the case may
be, the Executive simultaneously with a Change in Control unless expressly
provided otherwise in (I) the applicable Incentive Plan, or (II) the applicable
Award Agreement.


12

--------------------------------------------------------------------------------


 
    (g) COBRA Coverage. If the Executive is participating in the Company’s group
health plan at the time of his termination of employment and he elects to
continue such coverage for himself and/or his spouse and legal dependents under
the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended
(“COBRA”), the Executive shall pay the premiums associated with such continued
coverage and the Company shall reimburse the Executive only for the premiums
actually paid by him associated with such continued coverage until the earlier
of (i) the expiration of the period of time that the Executive has elected to
receive continued coverage under the Company’s group health plan pursuant to
COBRA (but, in any event, not to exceed twelve (12) months following his last
day of employment with the Company), or (ii) the date on which the Executive
becomes eligible to receive health insurance benefits from a new employer or
another Person. The foregoing reimbursement of premiums shall be paid to the
Executive only if his employment with the Company is terminated by the Company
without Cause, by the Executive for Good Reason, by the Company in the event of
a Disability of the Executive, by the Company in the event the Company elects
not to extend the Term of the Executive’s employment or by the Executive
following a Change in Control, and upon the condition that the Executive makes
an appropriate election under COBRA.
 
    (h) Certain Other Matters. Notwithstanding the foregoing provisions of this
Section 5, the following shall apply:
 
        (i) The Executive understands and agrees that the severance payments and
the reimbursement for the premiums associated with the COBRA continuation
coverage under this Section 5 shall constitute adequate consideration for his
covenants and agreements set forth in Section 6 (Non-Disclosure, etc.), Section
7 (Non-Competition), Section 8 (Non-Solicitation) and Section 9 (Intellectual
Property) of this Agreement.
 
        (ii) Upon any termination of the Executive’s employment, the Executive
shall execute (and not subsequently rescind or revoke) a release substantially
similar to the release attached to this Agreement as Exhibit A.
 
        (iii) Any termination of the Executive’s employment with the Company in
accordance with Section 1(b) or Section 4 hereof shall not affect either the
Company’s obligation to make the payments and reimbursements required under this
Section 5 (except as expressly provided in this Agreement) or the Executive’s
covenants and agreements under Sections 6, 7, 8 or 9 of this Agreement. The
Company’s obligation to make any severance payment or to make any reimbursement
for the premiums associated with the COBRA continuation coverage to the
Executive under this Section 5 shall terminate immediately without reinstatement
of any obligation of the Company to resume paying or reimbursing the Executive
hereunder if the Executive breaches any of the provisions of this Agreement
(including, but not limited to, any of the provisions of Sections 6, 7, 8 or 9)
or refuses to execute (or rescinds or revokes) the release attached to this
Agreement as Exhibit A. Notwithstanding any such termination of the Company’s
obligation to pay or reimburse, (a) the covenants of the Executive set forth in
Sections 6, 7, 8 and 9 hereof shall continue in full force and effect and be
binding upon the Executive, and (b) the Company shall be entitled to the
remedies specified in Section 12 hereof, among others.


13

--------------------------------------------------------------------------------


 
        (iv) In the event of any termination of the Executive’s employment that
requires prior written notice from either party, the Company shall during such
thirty (30) or ninety (90) day notice period, as applicable, continue to pay the
Executive his Base Salary but may, in its discretion, elect to direct the
Executive not to report to work.
 
        (v) In the event the Company gives notice to the Executive of its intent
to terminate the Executive’s employment because the Company (or the division to
which he has been assigned) will cease operations, then the Executive shall be
entitled to receive the severance payments provided by this Section 5 only if
the Executive remains as an employee of the Company (or the division to which he
has been assigned) until such time as the Company (or the division) has actually
ceased operations.
 
        (vi) If the Company becomes obligated to make monthly severance payments
to the Executive pursuant to this Section 5 (the “Monthly Severance Payments”)
and the Executive obtains an employee, consulting or other position with another
Person without breaching any of his covenants set forth in this Agreement
(including, but not limited to, his covenants set forth in Sections 6, 7, 8 or 9
hereof), then the Monthly Severance Payments shall terminate or be reduced as
set forth in this paragraph. For purposes of this paragraph, the “New Monthly
Compensation” shall mean the monthly base salary, consulting fee or other
compensation associated with the Executive’s new position with another Person.
In the event that the Executive’s New Monthly Compensation is equal to or
greater than the Executive’s monthly Base Salary on his last day of employment
with the Company, then the Company’s obligation to pay additional Monthly
Severance Payments shall immediately terminate. In the event that the
Executive’s New Monthly Compensation is less than the Executive’s monthly Base
Salary on his last day of employment, then the Monthly Severance Payments shall
be reduced for the period that the Company is obligated to make any severance
payments such that the Monthly Severance Payments shall equal solely the amount
by which the Executive’s monthly Base Salary on his last day of employment
exceeds the New Monthly Compensation.
 
    If the Company’s obligation to pay Monthly Severance Payments has been
terminated or reduced as provided in the foregoing paragraph, such obligation
shall not thereafter be reinstated or increased, in whole or in part, and shall
not affect the Executive’s covenants under Sections 6, 7, 8 or 9 of this
Agreement. The Executive shall promptly provide written notice to the Company of
his new position with another Person, which shall include an adequate
confirmation of his New Monthly Compensation. If the Executive’s employment with
the Company is terminated for any reason (whether by the Company or the
Executive), he shall use his best efforts to obtain a new position (but without
breaching his non-competition covenants set forth in Section 7 hereof) with
another Person. In addition, the Executive shall not do any act or thing
relating to any new position or his New Monthly Compensation to circumvent the
operation of the foregoing paragraph.


14

--------------------------------------------------------------------------------


 
    Section 6. Non-Disclosure; Return of Confidential Information and Other
Property; Compliance with Laws.
 
    (a) Confidential Information; Non-Disclosure. At all times while the
Executive is employed by the Company or any of the Company’s subsidiaries or
affiliates and at all times thereafter, the Executive shall not (i) directly or
indirectly disclose, provide or discuss any Confidential Information with or to
any Person other than those directors, officers, employees, representatives and
agents of the Company or any of the Company’s subsidiaries or affiliates who
need to know such Confidential Information for a proper corporate purpose,
and/or (ii) directly or indirectly use any Confidential Information (A) to
compete against the Company or any of the Company’s subsidiaries or affiliates,
(B) to the detriment of the Company or any of the Company’s subsidiaries or
affiliates, or (C) for the Executive’s own benefit or for the benefit of any
Person other than the Company or any of the Company’s subsidiaries or
affiliates. The Executive agrees that all Confidential Information is and at all
times shall remain the property of the Company or any of the Company’s
subsidiaries or affiliates, as applicable.
 
    For purposes of this Agreement, the term “Confidential Information” means
any and all of the following, whether provided or disclosed to the Executive,
prepared by the Executive or to which the Executive has been provided access by
the Company or any of its representatives or agents, regardless of whether on,
before or after the date of this Agreement:
 
        (i) any and all materials, records, data, documents, lists and
information (whether in writing, printed, verbal, electronic, computerized, on
disk, CD, DVD or otherwise) (A) relating or referring in any manner to the
business, operations, affairs, financial condition, results of operation,
assets, liabilities, sales, revenues, income, estimates, projections, budgets,
policies, strategies, techniques, methods, products, developments, suppliers,
vendors, relationships and/or customers of the Company or any of the Company’s
subsidiaries or affiliates that are confidential, proprietary or not otherwise
publicly available (other than through a breach of this Agreement by the
Employee or any other impermissible disclosure), or (B) that the Company or any
of the Company’s subsidiaries or affiliates has deemed confidential, proprietary
or nonpublic; and
 
        (ii) without limiting the foregoing, any and all material nonpublic
information of the Company within the meaning and intent of the federal
securities laws; and
 
        (iii) without limiting the foregoing, any and all trade secrets of the
Company or any of the Company’s subsidiaries or affiliates; and
 
        (iv) any and all copies, summaries, analyses, extracts, documents or
information (whether prepared by the Company, the Employee or otherwise) which
relate or refer to or reflect any of the items set forth in (i), (ii) or (iii)
above.


15

--------------------------------------------------------------------------------


 
    (b) Return of Confidential Information and Other Property. The Executive
covenants and agrees (i) to return promptly to the Company, at the Company’s
headquarters, all Confidential Information that is still in the Executive’s
possession or control on his last day of employment with the Company or the
location of which the Employee knows (including, but not limited to, any
Confidential Information contained on the Executive’s personal or home
computer), and (ii) to return promptly to the Company, at the Company’s
headquarters, all vehicles, equipment, computers, credit cards, keys, access
cards, passwords and other property of the Company that are still in the
Executive’s possession or control on his last day of employment or the location
of which the Employee knows, and to cease using any of the foregoing on and
after his last day of employment.
 
    (c) Compliance with Laws. The Executive agrees, and shall ensure, that his
performance of his duties and responsibilities under this Agreement shall be in
compliance with all laws, rules, regulations and other legal requirements. The
Executive also agrees to comply with the Company’s code of business conduct and
ethics as currently in effect or as may hereafter be in effect from time to
time. In addition, the Executive acknowledges and understands that, in the
course of his performance of duties and responsibilities under this Agreement,
he may be provided or have access to Confidential Information. Accordingly, the
Executive shall not use such information as a basis to purchase, sell, hold or
otherwise deal in any securities of the Company or to otherwise violate any
federal or state securities laws.
 
    Section 7. Non-Competition.
 
    (a) The Executive hereby understands, acknowledges and agrees that, by
virtue of his position at the Company, he has or will have advantageous
familiarity and personal contacts with the suppliers, vendors, employees and
customers (wherever located) of the Company and its subsidiaries or affiliates
and has and will have advantageous familiarity with the Confidential Information
and the business, operations, affairs and strategies of the Company and its
subsidiaries or affiliates.
 
    (b) For a period of one (1) year following his last day of employment with
the Company, the Executive shall not, in any location within the United States
of America, directly or indirectly, or individually or together with any other
Person, as owner, shareholder, investor, member, partner, proprietor, principal,
director, officer, employee, manager, agent, representative, independent
contractor, consultant or otherwise:
 
        (i) engage in, or assist another Person in engaging in, any business,
operation or activity which competes with any business, operation or activity
that is conducted or actively being developed or pursued by the Company or any
of its subsidiaries or affiliates (or which is in the same or a similar line of
business as the Company or any of its subsidiaries or affiliates) on his last
day of employment with the Company or during such one year non-competition
period or that was conducted or actively being developed or pursued by the
Company or any of its subsidiaries or affiliates at any time during the one (1)
year period preceding his last day of employment with the Company; or


16

--------------------------------------------------------------------------------


 
        (ii) finance, operate or control any business, operation or activity
which competes with any business, operation or activity that is conducted or
actively being developed or pursued by the Company or any of its subsidiaries or
affiliates (or which is in the same or a similar line of business as the Company
or any of its subsidiaries or affiliates) on his last day of employment with the
Company or during such one year non-competition period or that was conducted or
actively being developed or pursued by the Company or any of its subsidiaries or
affiliates at any time during the one (1) year period preceding his last day of
employment with the Company; or
 
        (iii) offer or provide employment, hire or engage (whether on a
full-time, part-time or consulting basis or otherwise) any individual who is an
employee of the Company or any of its subsidiaries or affiliates on the last day
of the Executive’s employment with the Company or who was such an employee at
any time during the one (1) year period preceding the Executive’s last day of
employment with the Company.
 
    (c) The Executive acknowledges the nationwide scope of the business of the
Company and its subsidiaries or affiliates. Nevertheless, in the event that any
provision of Section 7(b) is found by a court of competent jurisdiction to
exceed the geographic or other restrictions permitted by applicable law, then
the court shall have the power to reduce, limit or reform (but not to increase
or make greater) such provision to make it enforceable to the maximum extent
permitted by law, and such provision shall then be enforceable against the
Executive in its reduced, limited or reformed manner.
 
    In addition, the Company and the Executive agree that the provisions of this
Section 7 shall be severable in accordance with Section 13(e) hereof.
 
    (d) At all times while the Executive is employed by the Company, he shall
not engage in, or assist another Person in engaging in (or finance, operate or
control) any business, operation or activity which is conducted or proposed to
be conducted by the Company or any of its subsidiaries or affiliates (or which
is in the same or a similar line of business as or competes with the Company or
any of its subsidiaries or affiliates).
 
    Section 8. Non-Solicitation.
 
    (a) The Executive hereby understands, acknowledges and agrees that, by
virtue of his position at the Company, he has and will have advantageous
familiarity and personal contacts with the suppliers, vendors, employees and
customers (wherever located) of the Company and its subsidiaries or affiliates
and has and will have advantageous familiarity with the Confidential Information
and the business, operations, affairs and strategies of the Company and its
subsidiaries or affiliates.


17

--------------------------------------------------------------------------------


 
    (b) For a period of one (1) year following his last day of employment with
the Company, the Executive shall not, directly or indirectly, or individually or
together with any other Person, as owner, shareholder, investor, member,
partner, proprietor, principal, director, officer, employee, manager, agent,
representative, independent contractor, consultant or otherwise:
 
        (i) solicit in any manner, seek to obtain, service or accept any
business of any Person who is a customer of the Company or any of its
subsidiaries or affiliates on the Executive’s last day of employment with the
Company or during such one year non-solicitation period or who was an existing
or prospective customer of the Company or any of its subsidiaries or affiliates
at any time during the one (1) year period preceding the Executive’s last day of
employment; or
 
        (ii) request, encourage or advise any Person who is a customer,
supplier, vendor or otherwise doing business with the Company or any of its
subsidiaries or affiliates on the Executive’s last day of employment with the
Company or during such one year non-solicitation period, or who was an existing
or prospective customer of the Company or any of its subsidiaries or affiliates
at any time during the one (1) year period preceding the Executive’s last day of
employment, to terminate, reduce, limit or change their business or relationship
with the Company or any of its subsidiaries or affiliates; or
 
        (iii) induce, request or attempt to influence any Person who is employed
by the Company or any of its subsidiaries or affiliates on the Executive’s last
day of employment with the Company to terminate the employee’s employment with
the Company or any of its subsidiaries or affiliates.
 
    (c) The Executive acknowledges the nationwide scope of the business of the
Company and its subsidiaries or affiliates. Nevertheless, in the event that any
provision of Section 8(b) is found by a court of competent jurisdiction to
exceed the time, geographic or other restrictions permitted by applicable law,
then the court shall have the power to reduce, limit or reform (but not to
increase or make greater) such provision to make it enforceable to the maximum
extent permitted by law, and such provision shall then be enforceable against
the Executive in its reduced, limited or reformed manner.
 
    In addition, the Company and the Executive agree that the provisions of this
Section 8 shall be severable in accordance with Section 13(e) hereof.
 
    (d) At all times while the Executive is employed by the Company, he shall
not solicit in any manner, seek to obtain, service or accept any business for or
on behalf of a Person other than the Company or any of its subsidiaries or
affiliates.


18

--------------------------------------------------------------------------------


 
    Section 9. Intellectual Property. The Executive understands, acknowledges
and agrees that each and every invention, idea, concept, discovery, improvement,
device, design, apparatus, practice, process, method, technique or product
(whether or not patentable or copyrightable) made, created, developed,
perfected, devised, conceived, worked on or first reduced to practice by the
Executive, either solely or in collaboration with others, during the period of
the Executive’s employment with the Company (whether or not during regular
working hours) relating, directly or indirectly, to the business, operations,
affairs, products, practices, techniques or methods of the Company or any of its
subsidiaries or affiliates (the “Intellectual Property”) is and shall be the
exclusive property of the Company or its subsidiaries or affiliates, as
applicable. The Executive hereby forever, unconditionally and irrevocably
releases and relinquishes any and all right, title and interest that he may have
in and to the Intellectual Property worldwide and hereby forever,
unconditionally and irrevocably assigns to the Company or any of its
subsidiaries or affiliates any and all of the Executive’s right, title and
interest in and to the Intellectual Property worldwide. At the Company’s request
and expense, the Executive shall (a) execute any and all assignments, documents
and other writings that the Company determines are necessary to evidence
ownership of the Intellectual Property in the Company, (b) execute any and all
applications and registrations of the Company for patents, trademarks and/or
copyrights relating to the Intellectual Property, and (c) assist the Company in
obtaining any and all patents, trademarks and copyrights that it desires
relating to the Intellectual Property.
 
    Section 10. Periods of Noncompliance and Reasonableness of Periods. The
restrictions and covenants contained in Sections 7 and 8 of this Agreement shall
be deemed not to run during all periods of noncompliance, the intention of the
parties hereto being to have such restrictions and covenants apply during the
full periods specified in Sections 7 and 8 of this Agreement. The Company and
the Executive understand, acknowledge and agree that the restrictions and
covenants contained in Section 7 and Section 8 of this Agreement are reasonable
in view of the Executive’s position at the Company, the competitive and
confidential nature of the information of which the Executive has or will have
knowledge and the competitive and the nature of the business in which the
Company and its subsidiaries and affiliates are or may be engaged.
 
    Section 11. Survival of Certain Provisions. Upon any termination of the
Executive’s employment with the Company, both the Company and the Executive
hereby agree that Sections 1, 2, 3 and 4 of this Agreement shall terminate and
be of no force or effect (except for the definitions of capitalized terms
specified in such sections) and that Sections 5, 6, 7, 8, 9, 10, 11, 12 and 13
hereof shall continue to be in full force and effect and binding upon the
Company or the Executive, as the case may be, in accordance with the respective
provisions of such Sections.
 
    Section 12. Certain Remedies. The Executive agrees that the Company will
suffer irreparable damage and injury and will not have an adequate remedy at law
in the event of any actual, threatened or attempted breach by the Executive of
any provision of Sections 6, 7, 8 or 9. Accordingly, in the event of a breach or
a threatened or attempted breach by the Executive of any provision of Sections
6, 7, 8 or 9, in addition to all other remedies to which the Company is entitled
at law, in equity or otherwise, the Company shall be entitled to a temporary
restraining order, a permanent injunction and/or a decree of specific
performance of any provision of Sections 6, 7, 8 or 9. In addition, in the event
of any breach by the Executive of any provision of Sections 6, 7, 8, or 9, the
Executive shall immediately repay to the Company all severance payments paid to
him under Section 5 hereof, as well as all incentive compensation vested or paid
to him and all profits from his exercise of options to purchase Company
securities following the Executive’s last day of employment. The parties agree
that a bond posted by the Company in the amount of One Thousand Dollars ($1,000)
shall be adequate and appropriate in connection with such restraining order or
injunction and that actual damages need not be proved by the Company prior to it
being entitled to obtain such restraining order, injunction or specific
performance. The foregoing remedies shall not be deemed to be the exclusive
rights or remedies of the Company for any breach of or noncompliance with this
Agreement by the Executive but shall be in addition to all other rights and
remedies available to the Company at law, in equity or otherwise.


19

--------------------------------------------------------------------------------


 
    Section 13. Miscellaneous.
 
    (a) Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Company and the Executive and their respective
heirs, executors, representatives, successors and assigns; provided, however
that neither party may assign this Agreement without the prior written consent
of the other party hereto except that the Company may, without the consent of
the Executive, assign this Agreement in connection with any transfer of the
Executive to a subsidiary or affiliate of the Company or in connection with any
merger, consolidation, share exchange, combination, sale of stock or assets,
dissolution or similar transaction involving the Company. In the event of any
such permitted assignment of this Agreement, all references to the “Company”
shall thereafter mean and refer to the assignee of the Company.
 
    (b) Waiver. Either party hereto may, by a writing signed by the waiving
party, waive the performance by the other party of any of the covenants or
agreements to be performed by such other party under this Agreement. The waiver
by either party hereto of a breach of or noncompliance with any provision of
this Agreement shall not operate or be construed as a continuing waiver or a
waiver of any other or subsequent breach or noncompliance hereunder. The failure
or delay of either party at any time to insist upon the strict performance of
any provision of this Agreement or to enforce its rights or remedies under this
Agreement shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
 
    (c) Amendment. This Agreement may be amended, modified or supplemented only
by a written agreement executed by all of the parties hereto.
 
    (d) Headings. The headings in this Agreement have been inserted solely for
ease of reference and shall not be considered in the interpretation or
construction of this Agreement.
 
    (e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein; provided,
however, if any provision of Section 7 or 8 of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable because of
the provision’s scope, duration, geographic restriction or other factor, then
such provision shall be considered divisible and the court making such
determination shall have the power to reduce or limit (but not increase or make
greater) such scope, duration, geographic restriction or other factor or to
reform (but not increase or make greater) such provision to make it enforceable
to the maximum extent permitted by law, and such provision shall then be
enforceable against the appropriate party hereto in its reformed, reduced or
limited form.


20

--------------------------------------------------------------------------------


 
    (f) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.
 
    (g) Construction. This Agreement shall be deemed to have been drafted by
both parties hereto. This Agreement shall be construed in accordance with the
fair meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, any party.
 
    (h) Voluntary Execution. The Executive hereby understands and agrees that he
has executed this Agreement voluntarily.
 
    (i) Entire Agreement. This Agreement, and the plans, programs, policies,
procedures, rules, agreements and other documents referenced herein, as well as
the Release attached hereto, constitute the entire understanding and agreement
between the parties hereto relating to the subject matter hereof and thereof and
supersede all other prior understandings, commitments, representations,
negotiations, contracts and agreements, whether oral or written, between the
parties hereto relating to the matters contemplated hereby and thereby.
 
    (j) Certain References. Whenever in this Agreement a singular word is used,
it also shall include the plural wherever required by the context and
vice-versa. All references to the masculine, feminine or neuter genders herein
shall include any other gender, as the context requires. Unless expressly
provided otherwise, all references in this Agreement to days shall mean
calendar, not business, days.
 
    (k) Governing Law. Because the Company maintains its principal place of
business in the State of Indiana, this Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to any choice of law provisions, principles or rules thereof (whether of the
State of Indiana or any other jurisdiction) that would cause the application of
any laws of any jurisdiction other than the State of Indiana. Any claim, demand
or action relating to this Agreement shall be brought only in a court of
competent jurisdiction in the State of Indiana. In connection with the
foregoing, the parties hereto irrevocably consent to the jurisdiction and venue
of such court and expressly waive any claims or defenses of lack of jurisdiction
of or proper venue by such court.


21

--------------------------------------------------------------------------------


 
    (l) Notices. All notices, requests and other communications hereunder shall
be in writing (which shall include facsimile communication) and shall be deemed
to have been duly given if (i) delivered by hand; (ii) sent by certified United
States Mail, return receipt requested, first class postage pre-paid; (iii) sent
by overnight delivery service; or (iv) sent by facsimile transmission if such
fax is confirmed immediately thereafter by also mailing a copy of such notice,
request or other communication by regular (not certified or registered) United
States Mail, first class postage pre-paid, as follows:
 
    If to the Company:     Chromcraft Revington, Inc.
                Attention: Chairman
                1330 Win Hentschel Boulevard, Suite 250
                West Lafayette, Indiana 47906
                Telephone: (765) 807-2640
                Facsimile: (765) 807-2660
 
    If to the Executive:     Richard J. Garrity
                ____________________________
                ____________________________
                Telephone: (___) __________
                Facsimile: (___) __________


or to such other address or facsimile number as either party hereto may have
furnished to the other in writing in accordance herewith. The Executive shall
promptly provide any changes to his address, telephone number and facsimile
number to the Company.
 
    All such notices, requests and other communications shall be effective (i)
if delivered by hand, when delivered; (ii) if sent by mail in the manner
provided herein, two (2) business days after deposit with the United States
Postal Service; (iii) if sent by overnight delivery service, on the next
business day after deposit with such service; or (iv) if sent by facsimile
transmission or electronic mail, on the date indicated on the fax confirmation
page or the electronic mail of the sender, respectively, if such fax or
electronic mail also is confirmed by mail in the manner provided herein.
 
    (m) Attorneys’ Fees. The prevailing party in any claim or action (or any
settlement thereof) under this Agreement shall, in addition to such other relief
that a court may award, be entitled to recover its or his, as the case may be,
reasonable attorneys’ fees, costs and expenses from the non-prevailing party.
 
    (n) Recitals. The recitals, premises and “Whereas” clauses contained on page
1 of this Agreement are expressly incorporated into and made a part of this
Agreement.


22

--------------------------------------------------------------------------------


 
    (o) Definition of Person. For purposes of this Agreement, the term “Person”
shall mean any natural person, proprietorship, partnership, corporation, limited
liability company, organization, firm, business, joint venture, association,
trust or other entity, but shall not include the Company or any of its
subsidiaries or affiliates.
 
    (p) Non-disparagement. Following any termination of the Executive’s
employment with the Company, the Executive shall not publicly disparage or make
or publish any negative statements or comments about the Company, any of the
Company’s subsidiaries or affiliates or any of their respective products,
directors or employees. Following any termination of the Executive’s employment
with the Company, and subject to applicable law, no executive officer of the
Company or member of the Company’s Board of Directors shall publicly disparage
or make or publish any negative statements or comments about the Executive.
 
    (q) Cooperation. For a period of five (5) years following any termination of
the Executive’s employment with the Company and upon the request of the Company
or any of its subsidiaries or affiliates, the Executive shall reasonably
cooperate, assist and make himself available (for testimony or otherwise) at
appropriate times and places as reasonably determined by the Company or any of
its subsidiaries or affiliates in connection with any claim, demand, action,
suit, proceeding, examination, investigation or litigation by, against or
affecting the Company or any of its subsidiaries or affiliates. In connection
with the foregoing, if the Executive has obtained employment or a position with
another Person and has to take time away from such employment or position, then
the Company shall pay the Executive a fee of $1,000 for each day that the
Company or any subsidiary or affiliate of the Company requests the Executive to
cooperate, assist or make himself available, and shall also reimburse the
Executive for his reasonable out-of-pocket travel expenses that are approved in
advance by the Chairman of the Company; provided, however, that the Company
shall not pay such fee or reimburse for such expenses in connection with any
claim, demand, action, suit or proceeding relating to this Agreement.
 
    (r) No Other Agreements. The Executive hereby represents and warrants to the
Company that he is not a party to or bound by any other employment agreement,
noncompetition agreement or covenant, nonsolicitation agreement or covenant or
any other agreement or covenant that would restrict, limit or prevent him from
performing his duties and responsibilities for the Company under this Agreement.
In the event the foregoing representation and warranty is inaccurate or breached
in any respect, the Company may, in its discretion, terminate the Executive’s
employment with the Company in accordance with Section 4(a)(viii) hereof. In
addition, the Executive shall indemnify and reimburse the Company for any and
all claims, demands, damages, liabilities, costs and expenses (including, but
not limited to, its reasonable attorneys fees) incurred by the Company arising
out of or relating to such inaccuracy or breach in the event that any liability
is imposed on the Company by virtue of the Executive being a party to or bound
by any other employment, noncompetition, nonsolicitation or other agreement or
covenant.


23

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.


 
                                                                /s/ Richard J.
Garrity   
                                                                Richard J.
Garrity
                            
                
                                                                CHROMCRAFT
REVINGTON, INC.

                                                                
                                                                By: /s/ Benjamin
M. Anderson-Ray  
                                                                Benjamin M.
Anderson-Ray
                                                                Chairman
 
 
 
 
 
 
 
 
 